Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 1 of 17 PageID: 2171



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

 NOT FOR PUBLICATION

                                                     Civil Action No.
      IN RE EX PARTE PETITION OF THE
                                                     2:19-CV-20107-ES-SCM
      REPUBLIC OF TURKEY FOR AN
      ORDER DIRECTING DISCOVERY                      OPINION & ORDER
      FROM HAMIT ÇIÇEK PURSUANT
      TO 28 U.S.C. § 1782                             [D.E. 11, 45]

 Steven C. Mannion, United States Magistrate Judge.

           The question for this Court is one of first impression- whether § 1782, which authorizes

 judicial assistance to obtain evidence for use in foreign proceedings, applies when a foreign

 government petitioner seeks discovery from a person it has charged in a separate foreign criminal

 investigation. Before this Court is Respondent Hamit Çiçek’s (“Mr. Çiçek”) motion to either

 vacate the Order granting judicial assistance to the Petitioner Republic of Turkey (“Republic”), or

 alternatively to quash the Republic’s subpoenas served upon him. 1 Mr. Çiçek also seeks discovery

 from the Republic and sanctions against their counsel. The Republic opposes and has informally

 moved to enforce the subpoenas. 2 The Court heard oral argument on May 18, 2020. For the reasons

 set forth on the record and herein, Mr. Çiçek’s motions to vacate, quash, compel discovery and for

 sanctions against the Republic’s counsel are all DENIED. The Republic’s motion to enforce is

 GRANTED.




 1
   (ECF Docket Entry No. (“D.E.”) 11, 30). Unless indicated otherwise, the Court will refer to
 documents by their docket entry number and the page numbers assigned by the Electronic Case
 Filing System.
 2
     (D.E. 13, 39, 45).
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 2 of 17 PageID: 2172



I.       BACKGROUND AND PROCEDURAL HISTORY 3

         A. Factual Background

             The Republic of Turkey is the respondent in a proceeding (“International Arbitration”)

  initiated by Cascade Investments NV (“Cascade”) on February 19, 2018, before the International

 Center for Settlement of Investment Disputes (“Arbitral Tribunal”). 4 Cascade claims that the

  Republic unlawfully expropriated Cascade’s investment in a Turkish news and media outlet known

  as Cihan Medya Dagitim A.S. (“CMD”) as part of a “crackdown” on press freedom. 5 The Republic

  argues that the Arbitral Tribunal lacks jurisdiction over the dispute, and Cascade acknowledges

  that it bears the burden of establishing such jurisdiction. 6

             The Republic explains that it began investigating CMD and other media outlets in 2014 for

 links to an alleged “terrorist organization:” Fetullahçı Terör Örgütü (“FETÖ”). 7 The Republic

     further contends that FETO and CMD are linked to Fetullah Gülen, a well-known Islamic cleric

     living in exile in the United States. 8




  3
   The allegations set forth within the pleadings and motion record are relied upon for purposes of
 this motion only. The Court has made no findings as to the veracity of the parties’ allegations.
  4
   (D.E. 1, Mascarenhas Decl., at ¶ 1). The International Arbitration is docketed as Cascade
 Investments NV v. The Republic of Turkey, ICSID Case No. ARB/18/4.
  5
      (D.E. 1, Mascarenhas Decl., at ¶ 1 Ex. 4).
  6
      (D.E. 1, Mascarenhas Decl., at ¶ 9; D.E. 39-1, Tribunal Order No. 7, at ¶ 19).
  7
      (D.E. 1, Mascarenhas Decl., at ¶ 5).
  8
    (D.E. 1, Mascarenhas Decl., Ex. 4); see also Ateş v. Gülen, 2016 WL 3568190 (M.D.P.A.
  2016). President Recep Tayyip Erdogan has accused Mr. Gülen and his supporters of backing the
  failed military coup against his Government in July 2016. See United States v. Kingston, No.
  218CR00365JNPBCW, 2019 WL 1200254, at *7 (D. Utah Mar. 14, 2019), aff'd sub nom.


                                                     2
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 3 of 17 PageID: 2173



           At the time the Republic began its investigation in 2014, Mr. Hamit Çiçek, a Turkish

 national, owned 23.13% of CMD’s shares. By May 2015 he had reportedly brought his

 shareholding in CMD to 99.8%, and on May 5, 2015 he sold 89.8% of his CMD shares to Cascade

 in a “quick sale.” 9 Cascade later purchased additional shares to bring its stake in CMD to 99.93%.

           Meanwhile, Turkey’s Istanbul Office of Chief Public Prosecutor brought a series of

 terrorism-related charges against Mr. Çiçek and, on July 26, 2016, an Istanbul judge issued a

 warrant for his apprehension. 10 Mr. Çiçek fled to the United States and settled in New Jersey.


       B. Procedural History

           On November 8, 2019, the Republic petitioned this Court to allow service of a subpoena

 on Mr. Çiçek for discovery to be used in the International Arbitration. 11 That petition made no

 mention of the criminal charges against Mr. Çiçek and was granted on December 10, 2019. 12 When

 the Republic then issued and served two subpoenas, Mr. Çiçek moved to quash them and to vacate

 the Order granting the petition. 13 The Republic has opposed and informally seeks an order

 enforcing Mr. Çiçek’s compliance with the subpoenas. Mr. Çiçek opposed the informal motion to

 enforce at oral argument.




 9
     (D.E. 1, Mascarenhas Decl., at ¶ 6).
 10
      (D.E. 30-4, Tahsin Reply Decl., at 3-5; D.E. 11-2, Berutti Decl., at ¶ 7 and Ex. E).
 11
      (D.E. 1, Mascarenhas Decl., at ¶¶ 1- 4).
 12
      (D.E. 9, Order).
 13
   (D.E. 11-3, Subpoena; D.E. 11-2, Decl. Berutti, at ¶¶ 2-3; D.E. 11, Mot.). Counsel should note
 that Mr. Cicek’s “motion” was defective for failing to include a notice of motion as required by
 the Local Rules.


                                                    3
  Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 4 of 17 PageID: 2174



 II.      MAGISTRATE JUDGE AUTHORITY

              Magistrate judges are authorized to decide any non-dispositive motion designated by the

   Court. 14 This District specifies that magistrate judges may determine all discovery motions.15

    Decisions by magistrate judges must ordinarily be upheld unless “clearly erroneous or contrary to

    law,” 16 but where the decision concerns a discovery dispute, the ruling “is entitled to great

   deference and is reversible only for abuse of discretion.” 17


III.      LEGAL STANDARD

              Mr. Cicek moved to vacate the Order granting judicial assistance as a final judgment. That

       Order was not, however, certified as a final judgment. 18 The Court will therefore treat Mr. Cicek’s

   motion as one for reconsideration.

          A. Reconsideration

              A district court has the inherent authority to reconsider its own interlocutory orders. 19 This

   District governs such motions by Local Rule. 20 Motions for reconsideration require the moving

    party to set forth “concisely the matters or controlling decision which counsel believes the [Court]




    14
         28 U.S.C. § 636(b)(1)(A).
    15
         L. Civ. R. 72.1(a)(1); 37.1.
    16
         28 U.S.C. § 636(b)(1)(A).
    17
      United States v. Sensient Colors, Inc., 649 F. Supp. 2d 309, 315 (D.N.J. 2009); Kresefky v.
    Panasonic Commc’ns and Sys. Co., 169 F.R.D. 54, 63-64 (D.N.J. 1996); Cooper Hosp./Univ.
    Med. Ctr. v. Sullivan, 183 F.R.D. 119, 127 (D.N.J. 1998).
    18
         Fed. R. Civ. P. 54(b).
    19
         State v. National Ins. Co. v. County of Camden, 824 F.3d 399, 406 (3d. Cir. 2016).
    20
         L. Civ. R. 7.1(i).
                                                        4
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 5 of 17 PageID: 2175



 has overlooked.” 21 “A motion for reconsideration under Rule 7.1(i) is an extremely limited

 procedural vehicle, and requests pursuant to [the rule] are to be granted sparingly.” 22

 Reconsideration “is not appropriate where the motion only raises a party’s disagreement with the

 Court’s initial decision.” 23

           A party seeking reconsideration is directed to file a brief “setting forth concisely the matter

 or controlling decisions which the party believes the Judge . . . has overlooked.” 24 To prevail on a

 motion for reconsideration, the moving party must show at least one of the following grounds: “(1)

 an intervening change in the controlling law; (2) the availability of new evidence that was not

 available when the court [made its initial decision]; or (3) the need to correct a clear error of law

 or fact or to prevent manifest injustice.” 25


       B. Section 1782 Assistance

           District courts are authorized to assist litigants in obtaining discovery from residents of the

 United States. 26 The Third Circuit has determined that a “prima facie showing mandated by the

 statute” requires only that the application be (1) by a foreign tribunal or an “interested person,” (2)


 21
      G-69 v. Degnan, 748 F. Supp. 274, 275 (D.N.J. 1990) (quoting Local Civil Rule 7.1(i)).
 22
   School Specialty, Inc. v. Ferrentino, No. 14-4507(RBK/AMD), 2015 WL 4602995, at *2
 (D.N.J. July 30, 2015) (internal citations and quotations omitted.).
 23
   Gunter v. Township of Lumberton, No. Civ. 07-4839 NLH/KMW), 2012 WL 2522883, at *6
 (D.N.J. June 29, 2012) (citing Florham Park Chevron, Inc. v. Chevron U.S.A., Inc., 680 F. Supp.
 159, 163 (D.N.J. 1998)).
 24
      L. Civ. R. 7.1(i).
 25
      Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).
 26
   In re Bayer AG, 146 F.3d 188, 189 (3d Cir. 1998), as amended (July 23, 1998). See In re
 Application for an Order Pursuant to 28 U.S.C. 1782 to Conduct Discovery for Use in Foreign
 Proceedings, 773 F.3d 456, 459 (2d Cir. 2014) (approval of ex parte application affirmed).


                                                     5
 Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 6 of 17 PageID: 2176



   that the information sought be “for use in a proceeding in a foreign or international tribunal,” and

   (3) that the petition seeks discovery from a person or entity that “resides or is found” in this

   district. 27 With these requirements satisfied, a district court has discretion to allow the discovery. 28

             This discretion is broad. 29 “[A] district court is not required to grant a § 1782(a) discovery

   application simply because it has the authority to do so.” 30 In its Intel decision, the Supreme Court

   identified four discretionary factors for district courts to consider: (1) whether “the person from

   whom discovery is sought is a participant in the foreign proceeding;” (2) “the nature of the foreign

   tribunal, the character of proceedings underway abroad, and the receptivity of the foreign

   government, court, or agency to federal-court judicial assistance;” (3) whether the § 1782 request

   attempts to “circumvent foreign proof gathering restrictions or other policies;” and (4) whether the

   discovery sought is “unduly intrusive or burdensome.” 31


IV.      DISCUSSION AND ANALYSIS

         A. Motion for Reconsideration

             This Court may reconsider its decision if Mr. Çiçek can show grounds for doing so. 32 Here,

   Mr. Çiçek argues that reconsideration of the Court’s order is appropriate because 1) the order was

   granted ex parte; 2) § 1782 authority does not apply to criminal proceedings post-accusation; 3)



   27
        In re Bayer, 146 F.3d at 193 (quoting 28 U.S.C. § 1782(a)).
   28
        In re Application for an Order, 773 F.3d at 460.
   29
        Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 244–45 (2004).
   30
        Id. at 264.
   31
        Id. at 264–65.
   32
        Max’s Seafood Café, 176 F.3d at 677.


                                                       6
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 7 of 17 PageID: 2177



 the Republic failed to disclose its criminal charges against him; and 4) granting assistance

 circumvents United States policy.


           Ex Parte Petitions and Due Process

           Mr. Çiçek argues that he was denied due process because the Republic’s petition was

 granted on an ex parte application. 33 But “[a]n ex parte application is an acceptable method for

 seeking discovery pursuant to Section 1782,” in part because the person subpoenaed may exercise

 their due process rights with a motion to quash.34 Mr. Çiçek has done just that—his present motions

 are to reconsider the Court’s order and to quash the Republic’s subpoenas without being compelled

 to produce any discovery. The original ex parte application did not deny him due process.


           Post-Accusation Criminal Proceedings

           Mr. Çiçek’s main argument is that the Republic is barred from § 1782 discovery because

 of its pending criminal charges against him. He contends that because the statute specifically

 includes “criminal investigations conducted before formal accusation,” it must exclude criminal

 proceedings after formal accusation. Although this glosses over the fact that the underlying

 proceeding in this matter is a civil arbitration initiated against the Republic, not a criminal

 proceeding initiated against Mr. Çiçek, the argument is also contradicted by the text of § 1782, its

 legislative history, and the case law surrounding it.




 33
      (D.E. 11, Br., at 1).
 34
   In re Eurasian Nat. Res. Corp., Ltd., No. 18-MC-80041-LB, 2018 WL 1557167, at *2 (N.D.
 Cal. Mar. 30, 2018) (citing In re Letters Rogatory from Tokyo Dist., 539 F.2d 1216, 1219 (9th
 Cir. 1976)).


                                                   7
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 8 of 17 PageID: 2178



           As ‘‘in all statutory construction cases, we begin with the language of the statute.”35

 Section 1782(a) provides, in relevant part:

                  (a) The district court of the district in which a person resides … may
                      order him to give his testimony or statement or to produce a
                      document or other thing for use in a proceeding in a foreign or
                      international tribunal, including criminal investigations
                      conducted before formal accusation. The order may be made …
                      upon the application of any interested person and may direct that
                      the testimony or statement be given, or the document or other
                      thing be produced, before a person appointed by the court.... A
                      person may not be compelled to give his testimony or statement
                      or to produce a document or other thing in violation of any
                      legally applicable privilege. 36

 The plain language of the statute clearly applies to the Arbitral Tribunal because that body is “a

 foreign or international tribunal” operating pursuant to an international convention. 37

           Section 1782’s history supports the same conclusion. In 1964, Congress made several

 changes to the law's scope. These modifications included replacing the words “in any judicial

 proceeding pending in any court in a foreign country” with the phrase “in a proceeding in a foreign

 or international tribunal,” and expanding the statute’s reach beyond conventional courts to include

 “administrative and quasi-judicial proceedings.” 38 Congress also amended the law to apply to “any

 interested person.” 39 Thus, the 1964 version of § 1782 would apply not only to the International

 Arbitration, but to the criminal charges pending against Mr. Çiçek in Turkey.


 35
      Intel Corp, 542 U.S. at 241 (quoting Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450 (2002)).
 36
      28 U.S.C. § 1782(a) (emphasis added).
 37
   In re Matter of Application of Oxus Gold PLC, No. MISC.06-82, 2006 WL 2927615, at *6
 (D.N.J. Oct. 11, 2006) (citing National Broadcasting Co. v. Bear Stearns & Co., 165 F.3d 184
 (2d Cir.1999) (international arbitration is included in § 1782). See Mobil Cerro Negro, Ltd. v.
 Bolivarian Republic of Venezuela, 863 F.3d 96, 101 (2d Cir. 2017) (discussing the ICSID
 Convention and international arbitration of disputes involving nations and foreign nationals).
 38
      Intel Corp., 542 U.S. at 248–49.

                                                    8
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 9 of 17 PageID: 2179



           In 1996, Congress added the “criminal investigations conducted before formal accusation”

 language “[t]o provide assistance to the International Tribunals for Rwanda and (former)

 Yugoslavia….” 40 The Supreme Court has stated that “[n]othing suggests that this amendment was

 an endeavor to rein in, rather than to confirm, by way of example, the broad range of discovery

 authorized in 1964.” 41 Thus, contrary to Mr. Çiçek’s interpretation, the inserted language did not

 exclude post-accusation prosecutions. In fact, a recent Second Circuit decision found that § 1782

 applied where a criminal defendant “has already been charged” in a proceeding “being conducted

 by a Swiss magistrate.” 42

           The collapse of this argument also consumes Mr. Çiçek’s remaining fraud arguments.


           The Republic’s Section 1782 Petition

           The Court further finds that judicial assistance to the Republic is appropriate because the

 Republic’s petition made its prima facie showing and the discretionary Intel factors weigh in favor

 of assistance. First, the Republic is an “interested person” because it is a party to a foreign

 proceeding. 43 Mr. Çiçek does not dispute the pendency of the International Arbitration “which led

 to entry of the” order for judicial assistance. 44 Second, the Republic is seeking discovery for use



 39
   In re Letter of Request from Crown Prosecution Serv. of United Kingdom, 870 F.2d 686, 687
 (D.C.Cir.1989) (request by foreign government for use in underlying criminal investigation).
 40
      Al Fayed v. C.I.A., 229 F.3d 272 (D.C. Cir. 2000).
 41
      Intel Corp., 542 U.S. at 259.
 42
      In re Application for an Order, 773 F.3d at 461.
 43
    Al Fayed, 229 F.3d at 272 (a sovereign government is considered a “person” when it is a party
 to litigation).
 44
      (D.E. 11-1, Br. at 12).


                                                    9
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 10 of 17 PageID: 2180



 in the International Arbitration, which Cascade acknowledged may bear upon the Tribunal’s

 jurisdiction. 45 Third, Mr. Çiçek is a person who resides within New Jersey.

           Because these three items establish the Republic’s prima facie showing, the Court is

 authorized to exercise its broad discretion in deciding whether or not to provide judicial

 assistance. 46 However, after reviewing the briefings, this Court determined that the parties’ initial

 submissions did not adequately address Intel’s discretionary factors. It therefore ordered the parties

 to supplement their papers. 47 The Republic did; Mr. Çiçek did not. Fortunately, the Republic’s

 papers contained enough information to allow the Court to decide the issues without any further

 filings from Mr. Cicek.


           (1) Whether the Discovery Is Accessible in the Foreign Proceeding

           Intel’s first factor concerns whether the discovery sought is accessible through the foreign

 proceeding. 48 If the discovery were available from a party to the litigation, such as Cascade or an

 entity under the Republic’s control (such as CMD) this factor would weigh against judicial

 assistance. Here, however, the Republic has detailed to the Court’s satisfaction why it cannot

 obtain the discovery from Cascade or CMD. 49 Further, Mr. Çiçek is not a party to the Tribunal and

 is not subject to its reach. Consequently, this factor favors judicial assistance.




 45
      (D.E. 39-1, Tribunal Order No. 7, at ¶ 19).
 46
   In re Bayer, 146 F.3d at 193 (quoting 28 U.S.C. § 1782(a)); In re Application for an Order,
 773 F.3d at 460; Intel Corp., 542 U.S. at 244–45.
 47
      (D.E. 36, Order).
 48
   In re: Ex Parte Application Varian Med. Sys. Int'l AG, No. 16-MC-80048-MEJ, 2016 WL
 1161568, at *3 (N.D. Cal. Mar. 24, 2016).
 49
      (D.E. 37, Pet’r Letter; D.E. 39, Mascarenhas Decl.).
                                                    10
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 11 of 17 PageID: 2181



           (2) The Nature, Character, and Receptivity of the Foreign Tribunal

           The International Arbitration concerns claims for expropriation. “Expropriation is a

 violation of international law if the taking is not for a public purpose, is discriminatory, or does

 not provide for just compensation.” 50 The Republic seeks to show that either the Arbitral Tribunal

 lacks jurisdiction over the dispute or that Cascade’s claimed damages are inflated. Because the

 Arbitral Tribunal has also expressly declared that it is receptive “in principle to receiving additional

 evidence through the 1782 Proceeding,” 51 this factor favors judicial assistance.


           (3) Whether the § 1782 Request Attempts to Circumvent Foreign Proof Gathering
           Restrictions or Policies of the United States
           The third Intel factor requires this Court to consider whether the Republic’s petition seeks

 to circumvent either the Arbitral Tribunal’s discovery rules or the policies of the United States.

 The Arbitral Tribunal has determined that “[t]here is nothing inherently inappropriate about use of

 a § 1782 Proceeding to obtain evidence from a third party for use in an ICSID arbitration.” 52 It

 also found that the § 1782 request does not “circumvent foreign proof gathering restrictions or

 other policies” as pertaining to the Arbitral Tribunal. 53

           Instead, Mr. Çiçek contends that granting judicial assistance circumvents the Republic’s

 treaty with the United States and contradicts United States policy. He bears the burden to show

 that such assistance would either lead to an egregious violation of human rights or would

 circumvent established United States policy.


 50
      Crist v. Republic of Turkey, 995 F. Supp. 5, 10 (D.D.C. 1998).
 51
      (D.E. 39-1, Tribunal Order 7).
 52
      (Id. at ¶ 29).
 53
      (D.E. 39, Mascarenhas Decl., at ¶ 4).

                                                   11
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 12 of 17 PageID: 2182



          Section 1782 requests represent an indirect approach to achieving reciprocity with other

 nations for greater assistance in a variety of tribunals, in contrast to treaties for mutual assistance,

 which represent a “direct approach” toward the same end in criminal matters. 54 Both approaches

 are subject to judicial review and Constitutional guarantees of individual rights, but the United

 States Constitution “does not require us to ensure that a foreign government offers the same

 protections as does our Constitution before assisting that government.” 55 Requesting assistance

 through § 1782 is open to most nations, whereas assistance through a mutual assistance treaty is

 an additional avenue open to countries with such treaties. 56

          Mr. Çiçek has not demonstrated that the Republic has circumvented its treaty. The Republic

 brought this petition in a civil matter initiated against it by a third party, and only after it exhausted

 its efforts to obtain the discovery from Cascade and CMD. This was more than eighteen months

 after Mr. Çiçek was criminally charged.

          Mr. Çiçek has also not met his burden to show that granting assistance would lead to an

 egregious violation of human rights. Granting judicial assistance does not litigate the Republic’s

 internal politics in this District. 57 Rather, § 1782 is merely a discovery device to obtain evidence

 for a foreign tribunal. I recommend the Court find that the Constitution is not offended by granting

 the Republic’s petition, and this factor favors granting assistance.




 54
   In re Premises Located at 840 140th Ave. NE, Bellevue, Wash., 634 F.3d 557, 564 (9th Cir.
 2011).
 55
    In re Premises, 634 F.3d at 572 (citing Neely v. Henkel, 180 U.S. 109, 122–23 (1901); Kamrin
 v. United States, 725 F.2d 1225, 1228 (9th Cir.1984)).
 56
      Id. at 569 (Russia could seek § 1782 assistance even without MLAT).
 57
   In re Bracha Found., No. 2:15-MC-748-KOB, 2015 WL 6828677, at *4 (N.D. Ala. Nov. 6,
 2015).
                                                    12
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 13 of 17 PageID: 2183



           (4) Are the Subpoenas Unduly Intrusive or Burdensome?

           Finally, Mr. Çiçek bears the burden of demonstrating that compliance would be unduly

 burdensome. “[A] district court evaluating a § 1782 discovery request should assess whether the

 discovery sought is overbroad or unduly burdensome by applying the familiar standards of Rule

 26 of the Federal Rules of Civil Procedure.” 58 “[U]ndue burden” “is limited to harm inflicted in

 complying with the subpoena,” and not to “related follow-on issues such as whether the

 subpoenaed information is potentially protected by privilege.” 59 Requests that are unduly

 burdensome may be rejected or trimmed. 60 Before a court will entertain an objection on

 burdensome grounds, the party asserting the objection must submit an affidavit or evidence

 revealing the nature of the burden. 61 The only burden Mr. Çiçek has identified is that production

 would violate his privilege against self-incrimination. Consequently, this factor favors providing

 judicial assistance.

           I find that § 1782 is applicable to the present case and that the Republic has satisfied the

 requirements of the statute. I further find that the Intel factors favor judicial assistance. Therefore,

 there is no reason for reconsideration and the motion to vacate is DENIED.




 58
      Mees v. Buiter, 793 F.3d 291, 302 (2d Cir. 2015).
 59
   Brown v. Sperber-Porter, No. CV-16-02801-PHX-SRB, 2017 WL 11482463, at *3 (D. Ariz.
 Dec. 8, 2017) (quoting Mount Hope Church v. Bash Back!, 705 F.3d 418, 427-28 (9th Cir.
 2012); see also In re Yassai, 225 B.R. 478, 484 (C.D. Cal. 1998) (citing In re County of Orange,
 208 B.R. 117, 120 (S.D.N.Y. 1997)). The Court will analyze Mr. Çiçek’s privilege argument on
 his motion to quash.
 60
      Intel Corp., 542 U.S. at 245.
 61
   Valentin v. Sch. Dist. of Philadelphia, No. 2:11-cv-4027, 2012 WL 676993, at *2 n. 2 (E.D.
 Pa. Mar. 1, 2012).

                                                   13
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 14 of 17 PageID: 2184



       B. Motion to Quash

           The Court is required to quash a subpoena if it “requires disclosure of privileged or other

 protected matter, if no exception or waiver applies.” 62 The Rule requires that when a party asserts

 a claim of privilege, that party must describe the privileged documents with a certain level of

 specificity, but does not explicitly state that the failure to do so results in a waiver of one's ability

 to claim privilege. 63

           Mr. Çiçek’s counsel has argued from the outset that he enjoys rights against self-

 incrimination under both the Turkish and the New Jersey constitutions. 64 A privilege against self-

 incrimination must, however, be invoked by the witness, not counsel. 65 Mr. Çiçek has not

 personally invoked any rights under the New Jersey Constitution, so this Court will not consider

 any such right as a factor here. 66

           Mr. Çiçek has, however, personally invoked his “right under the Turkish Constitution….”67

 Both Rule 45 and Section 1782 shield any legally privileged material. 68 The privilege protection



 62
      Fed. R. Civ. P. 45(d)(3)(A)(iii).
 63
  Wal–Mart Stores, Inc. v. City of Pontiac Gen. Employees' Ret. Sys., 314 F.R.D. 138, 140 (D.
 Del. 2016); see Tuite v. Henry, 98 F.3d 1411, 1416 (D.C. Cir. 1996).
 64
      (D.E. 11-1, Br., at 27-30).
 65
   State ex rel. Butterworth on Behalf of Dade Cty. Sch. Bd. v. Southland Corp., 684 F. Supp. 292,
 295 (S.D. Fla. 1988).
 66
   In re Eurasian Nat. Res. Corp., Ltd., No. 18-MC-80041-LB, 2018 WL 1557167, at *4 (N.D.
 Cal. Mar. 30, 2018) (privilege not yet invoked could not weigh against subpoena).
 67
      (D.E. 29, Cicek Decl., at ¶ 13).
 68
   Roche Diagnostics Corp. v. Priority Healthcare Corp., No. 218CV01479KOBHNJ, 2019 WL
 8014475, at *4 (N.D. Ala. Nov. 4, 2019); Intel, 542 U.S. at 260 (Citing S.Rep. No. 1580, at 9,
 U.S.Code Cong. & Admin. News 1964, at 3782, 3789–90 (‘‘[N]o person shall be required under
 the provisions of [§ 1782] to produce any evidence in violation of an applicable privilege.”)).
                                                    14
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 15 of 17 PageID: 2185



 extends to foreign privileges. 69 But a party who relies upon foreign law bears the burden of

 adequately proving the application of such law. 70 Mr. Çiçek has made no effort to demonstrate

 how the Turkish privilege differs from its American analog, so this Court will presume that the

 Turkish right against self-incrimination would be applied in the Republic as the Fifth Amendment

 would apply here. 71

           A subpoenaed party who claims a self-incrimination privilege cannot make a “blanket

 assertion” of privilege and refuse to produce any documents or testimony. 72 He “may be required

 to produce specific documents even though they contain incriminating assertions of fact or belief

 because the creation of those documents was not ‘compelled’ within the meaning of the

 privilege.” 73 Moreover, as the person who has withheld “subpoenaed information under a claim

 that it is privileged,” Mr. Çiçek “must: … describe the nature of the withheld documents,

 communications, or tangible things in a manner that, without revealing information itself




 69
   See Dep't of Caldas v. Diageo PLC, 925 F.3d 1218, 1222-23 (11th Cir. 2019); Ecuadorian
 Plaintiffs v. Chevron Corp., 619 F.3d 373, 378 (5th Cir. 2010); In re Application for an Order
 Permitting Metallgesellschaft AG to take Discovery, 121 F.3d 77, 80 (2d Cir. 1997); In re Grand
 Jury Proceedings, Doe No. 700, 817 F.2d 1108, 1112 (4th Cir. 1987); In re Veiga, 746 F. Supp.
 2d 8, 26 (D.D.C. 2010).
 70
      Bel-Ray Co. v. Chemrite (Pty) Ltd., 181 F.3d 435, 440 (3d Cir. 1999).
 71
      Id. at 441.
 72
     See National Life Insurance Co., 615 F.2d at 599 n.4 (quoting In re Hoffman Can Corp., 373
 F.2d 622, 627 (3d Cir. 1967) (appellants cannot simply refuse to provide all documents; they had
 to produce those which “could not possibly be incriminating no matter how broadly the privilege
 is construed.”); In re Gorsoan Ltd., No. 18-MC-431 (RA), 2020 WL 409729, at *11 (S.D.N.Y.
 Jan. 24, 2020) (citing United States v. Clark, 574 F. Supp. 2d 262, 267 (D. Conn. 2008) (“[A]n
 individual who wishes to assert his Fifth Amendment right against self-incrimination cannot make
 a ‘blanket claim of privilege.’”)).
 73
      U.S. v. Hubbell, 530 U.S. 27 (2000).


                                                  15
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 16 of 17 PageID: 2186



 privileged … will enable the parties to assess the claim.” 74 He has not. Therefore, his motion to

 quash will be DENIED.


       C. Motion to Enforce

           Counsel for the Republic sought to meet and confer with Mr. Çiçek’s counsel over

 compliance with the subpoenas to no avail. The Republic now requests leave to move for

 enforcement. The Local Rules, however, permit judges to allow the filing of informal motions to

 expedite resolution of issues in the case. 75 Considering that the parties have already addressed the

 issues in the context of Mr. Çiçek’s motion to quash, additional briefing is not required.


           For the reasons discussed above, the Court has denied Mr. Çiçek’s motion to quash. The

 same reasoning support granting the Republic’s motion to enforce its subpoenas. Mr. Çiçek has

 made a “blanket assertion” of immunity, but cannot. 76 He must produce documents that are not

 privileged and “must: … describe the nature of the withheld documents, communications, or

 tangible things in a manner that, without revealing information itself privileged … will enable the

 parties to assess the claim.” 77 Mr. Çiçek has not. Therefore, the Republic’s motion to compel will

 be GRANTED.



 74
      Fed. R. Civ. P. 45(e)(2)(A).
 75
      See L.Civ.R. 7.1(b) and 37.1(a).
 76
     See National Life Insurance Co., 615 F.2d at 599 n.4 (quoting In re Hoffman Can Corp., 373
 F.2d at 627) (appellants cannot simply refuse to provide all documents; they had to produce those
 which “‘could not possibly be incriminating no matter how broadly the privilege is construed.’”);
 In re Gorsoan Ltd., No. 18-MC-431 (RA), 2020 WL 409729, at *11 (S.D.N.Y. Jan. 24, 2020)
 (citing United States v. Clark, 574 F. Supp. 2d 262, 267 (D. Conn. 2008) (“[A]n individual who
 wishes to assert his Fifth Amendment right against self-incrimination cannot make a ‘blanket claim
 of privilege.’”).
 77
      Fed.R.Civ.P. 45(e)(2)(A).
                                                  16
Case 2:19-cv-20107-ES-SCM Document 48 Filed 05/18/20 Page 17 of 17 PageID: 2187



        An appropriate Order follows:

                                             ORDER


        IT IS on this Monday, May 18, 2020,


 1. ORDERED, that Respondent Hamit Çiçek’s motion to vacate the Court’s Order is DENIED

    and motion to quash the Republic’s subpoenas is DENIED without prejudice; and it is

    further

 2. ORDERED, that Respondent Çiçek’s motions to compel discovery from the Republic and

    for sanctions against its counsel are DENIED; and it is further

 3. ORDERED, that Petitioner Republic of Turkey’s motion to compel is GRANTED.

    Respondent Hamit Çiçek shall produce all non-privileged documents responsive to the

    subpoenas within 14 days. He shall also shall produce a privilege log within the same 14

    days describing the nature of any withheld documents, communications, or tangible things in

    a manner that, without revealing information itself privileged will enable the parties to assess

    the claim; and it is further

 4. ORDERED, that counsel shall immediately confer regarding a deposition and Respondent

    Hamit Çiçek shall be produced for deposition within 21 days of this Order.




                                                          5/18/2020 4:32:49 PM


 Original: Clerk of the Court
 Hon. Esther Salas, U.S.D.J.
 cc: All parties

                                                 17
